Citation Nr: 1807009	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a higher initial rating for status post bilateral cerebellar infarcts secondary to vertebral artery dissection and residuals. 

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976, from January 1983 to December 1992, and from September 2010 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  

In November 2015, the Board remanded the case for additional development.  

In a July 2017 rating decision, the RO granted "service connection" for both a cognitive disorder, not otherwise specified (NOS), rated as 10 percent disabling and a left lower extremity disability due to service-connected status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  

The Board notes that, although a September 2017 submission states that additional evidence would be submitted in support of the claim, no additional evidence has yet been received.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the evidence, in part described below, the record raises the issue of entitlement to a TDIU.  Thus, under Rice, the Board will exercise jurisdiction over an implied TDIU claim and remand for appropriate development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted for a determination.

The Veteran was afforded a VA examination in July 2016 pursuant to the Board's November 2015 remand.  Although the examiner noted that the Veteran's memory was intact, as reflected in the introduction above, in 2017, service connection was granted for a cognitive disorder, NOS, associated with the service-connected status post bilateral cerebellar infarcts secondary to vertebral artery dissection, based at least in part, on a July 2017 neuropsychological evaluation reflecting slight inefficiency with respect to memory and subtle limitations evidenced on two problem-solving tasks "(Trails A and Category Test)" in July 2012.  The July 2016 VA examination report does not reference a cognitive disorder.  As such, the opinion is not completely adequate or the residuals may have increased in severity.  Thus, a new VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

In his July 2013 notice of disagreement (NOD), the Veteran noted having been employed as a pilot for 30 years, until his bilateral cerebellar infarcts.  In addition, he stated that the Social Security Administration (SSA) had denied his application for disability benefits.  Thus, on further reflection, the SSA records are potentially relevant to the claims on appeal, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

The Board notes that although a June 2017 RO notice to the Veteran to the effect that no records were received from the Federal Aviation Administration (FAA), the Veteran's May 2017 submission reflects a May 2015 FAA determination that the Veteran was not eligible to hold an airman medical certificate based on his history of the service-connected cerebrovascular accident and neuropsychological evaluation.  In addition, the July 2016 VA examination report notes that the Veteran's career was affected in that he had been a pilot and was unable to pass is flight physical due to the service-connected bilateral cerebellar infarcts.  

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim and will also be remanded for initial development and RO consideration. 

Although the July 2017 rating action was characterized as one of "service connection," essentially the two ratings are part and parcel of the Veteran's appeal for a higher rating for his service-connected stroke as residuals.  The propriety of the ratings does not have to be separately appealed as they are residuals of the service-connected disability, which is how the disability is to be evaluated.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8007 and its introductory note.  Thus, any residuals should be included on reconsideration and in any subsequent supplemental statement of the case (SSOC).

Lastly, the minimum rating under this DC is 10 percent, which provides a floor should there be no residuals that are more disabling than 10 percent.  However, once the 10 percent threshold is reached due to residuals (as is the case for the Veteran), the primary 10 percent rating is to be removed as it would be duplicative.  See 38 C.F.R. § 4.14.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since 2017.  

2.  Send the Veteran notice as to the information and evidence that is required to substantiate a claim for a TDIU.  He should be asked to complete and return the standard VA form for applying for a TDIU.

3.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  After completion of the above, schedule the Veteran for a VA examination to assess the current severity of the service-connected status post bilateral cerebellar infarcts secondary to vertebral artery dissection.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to the severity and all symptomatology caused by status post bilateral cerebellar infarcts secondary to vertebral artery dissection, to include with respect to cognitive functioning, fatigue, and left lower extremity residuals.  

Additionally, the examiner should comment on the functional impact of the Veteran's service-connected status post bilateral cerebellar infarcts secondary to vertebral artery dissection and related disabilities on the Veteran's ability to secure and follow substantially gainful employment.  

A rationale for all opinions expressed should be provided.

5.  Finally, readjudicate the appeal, including all residuals.  Take into account that the 10 percent minimum is to be removed when the residuals are higher than that threshold under DC 8007.  If any benefit sought is not granted in full, issue a SSOC (that includes all the residuals) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that hare remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

